     Case 3:19-cv-03425-JSC Document 7-7 Filed 06/14/19 Page 1 of 5



1    Julie E. Schwartz, Bar No. 260624
     JSchwartz@perkinscoie.com
 2   Perkins Coie LLP
 3   3150 Porter Drive
     Palo Alto, CA 94304-1212
4    Telephone: 650.838.4300
     Facsimile: 650.838.4350
5
     Todd M. Hinnen (pro hac vice application pending)
 6   THinnen@perkinscoie.com
 7   Ryan Spear (pro hac vice application pending)
     RSpear@perkinscoie.com
 8   1201 Third Ave., Suite 4900
     Seattle, WA 98101-3099
9    Telephone: 206.359.8000
     Facsimile: 206.359.9000
10
     Attorneys for Plaintiff Niantic, Inc.
11
12                                UNITED STATES DISTRICT COURT
13                             NORTHERN DISTRICT OF CALIFORNIA
14                                       SAN FRANCISCO DIVISION
15
16   NIANTIC, INC., a Delaware corporation,        Case No. 19-cv-3425
17                          Plaintiff,             DECLARATION OF STEVEN
                                                   VANDEBOGART IN SUPPORT OF
18          V.                                     NIANTIC, INC.'S MOTION FOR
                                                   PRELIMINARY INJUNCTIVE RELIEF
19   GLOBAL++, an unincorporated
     association; RYAN ffiJNT, a.k.a.
20   "ELLIOTROBOT," an individual;
21   ALEN ffiJNDUR, a.k.a. "IOS NOOB,"
     an individual; and DOES 1-20,
22
                            Defendants.
23   11���������������

24
25
26
27
28


                                                         DECLARATION OF STEVEN VANDEBOGART
Case 3:19-cv-03425-JSC Document 7-7 Filed 06/14/19 Page 2 of 5
Case 3:19-cv-03425-JSC Document 7-7 Filed 06/14/19 Page 3 of 5
Case 3:19-cv-03425-JSC Document 7-7 Filed 06/14/19 Page 4 of 5
Case 3:19-cv-03425-JSC Document 7-7 Filed 06/14/19 Page 5 of 5
